Citation Nr: 0717848	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  05-18 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for drug and alcohol 
dependence.

2.  Entitlement to service connection for residuals of a head 
injury.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from December 1978 to July 
1980.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in May 2004, a statement of the case 
was issued in May 2005, and a substantive appeal was received 
in June 2005.  In his substantive appeal, he requested a 
Board hearing; however, in July 2005 changed such request to 
a RO hearing.  A RO hearing was scheduled in June 2006; 
however, the veteran withdrew such request in May 2006.

In an October 2005 rating decision, entitlement to service 
connection for facial scar, chin, was granted.  The grant of 
service connection constitutes a full award of the benefit 
sought on appeal as to this issue.  See Grantham v. Brown, 
114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The veteran has not 
submitted a jurisdiction-conferring notice of disagreement as 
to the down-stream elements of effective date or compensation 
level within the applicable time period.  Thus, those issues 
are not currently in appellate status.  Id.

The issue of entitlement to service connection for residuals 
of head injury is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any further action is required on his part.



FINDING OF FACT

The veteran's alcohol and drug abuse is the result of willful 
misconduct.



CONCLUSION OF LAW

As the veteran's claimed drug and alcohol use is due to 
willful misconduct, service connection cannot be granted as a 
matter of law.  38 U.S.C.A. §§ 105, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.301, 3.303. 3.304, 3.310 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005)).  Congress, in enacting the statute, noted the 
importance of balancing the duty to assist with "the 
futility of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002) 
(quoting 146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Sen. Rockefeller)).  When the law and not the 
evidence is dispositive of the claim, the VCAA is not 
applicable.  See Sabonis v. Brown, 6 Vet. App. at 426, 430 
(1994).  As the law is dispositive with regard to the issue 
of entitlement to service connection for drug and alcohol 
dependence, the VCAA is not applicable.

Even if it is assumed for the sake of argument that VCAA does 
apply to any aspect of this case, VA satisfied its duties to 
the veteran in a VCAA letter issued in February 2004 which 
predated the April 2004 rating decision.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The VCAA letter has 
effectively notified the veteran of what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claims.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The VCAA letter 
has clearly advised the veteran of the evidence necessary to 
substantiate his claim.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  
         
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim of service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating nor an effective date.  Despite 
the inadequate notice provided to the veteran, the Board 
finds no prejudice to him in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  As discussed, the RO furnished a letter to the 
veteran in February 2004, which advised him of the evidence 
necessary to support his service connection claim.  Since the 
Board concludes below that the preponderance of the evidence 
is against entitlement to his service connection claim and 
that his claim is barred as a matter of law, any questions as 
to the appropriate disability rating and effective date to be 
assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records, and post-service medical 
records from the Department of Corrections, Eastern Oregon 
Correctional Institution.  A VA examination is not necessary 
as the record includes sufficient competent evidence to 
decide the alcohol/drug abuse issue.  There is no indication 
of relevant, outstanding records which would support this 
claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
alcohol/drug abuse issue on appeal.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may 
also be granted for disability which is proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 
91, prohibits, effective for claims filed as in the instant 
case after October 31, 1990, payment of compensation for a 
disability that is a result of a veteran's own alcohol or 
drug abuse.  Moreover, Section 8052 also amended 38 U.S.C.A. 
§ 105(a) to provide that, with respect to claims filed after 
October 31, 1990, an injury or disease incurred during active 
service will not be deemed to have been incurred in line of 
duty if the injury or disease was a result of the person's 
own willful misconduct, including abuse of alcohol or drugs.  
See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that there can be service 
connection for compensation for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, his 
or her service-connected disability.  Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. 2001).  However, the Federal Circuit 
indicated that veterans could only recover if they can 
"adequately establish that their alcohol or drug abuse 
disability is secondary to or is caused by their primary 
service-connected disorder."  Id. at 1381.  The Federal 
Circuit further stated that such compensation would only 
result "where there is clear medical evidence establishing 
that the alcohol or drug abuse disability is indeed caused by 
a veteran's primary service-connected disability, and where 
the alcohol or drug abuse disability is not due to willful 
wrongdoing."  Id.

The veteran contends that he began drinking and abusing drugs 
in service, and was treated at the Air Force Base in Wichita, 
Kansas, during active duty service.  

In the instant case, the veteran's service medical records do 
not reflect treatment for drug and alcohol use.  The service 
medical records contain a 'Sobriety Determination Report' 
dated in June 1980, which reflects that blood was withdrawn 
and the condition of the specimen was "good."  His 
condition was noted to be 'normal' and the examiner checked 
the 'No' box with regard to 'stuporous,' 'odor of alcohol on 
breath,' 'incoherent speech,' 'muscular incoordination,' 
'dilated pupils,' 'conjunctival injection,' 'tremors,' and 
'lack of orientation as to time and place.'  A separation 
examination conducted in July 1980 does not reflect any 
treatment for drug and alcohol abuse.  

Medical records are on file from Eastern Oregon Correctional  
Institution, however, such records do not specifically 
reference any drug or alcohol abuse.  

Whether the veteran sought treatment for alcohol and drug 
abuse during service is essentially immaterial, as any abuse 
of alcohol and drugs in service constitutes willful 
misconduct under VA regulation.  See 38 U.S.C.A. § 105; 38 
C.F.R. §§ 3.1(m), 3.301(d).  Notwithstanding this, the 
veteran has not claimed or shown by clear medical evidence 
that his alcohol and drug abuse disability is secondary to or 
caused by a primary service-connected disability.  Indeed, 
service connection is only in effect for residuals of a 
facial scar, chin.  A service connection claim for residuals 
of head injury has been remanded for further development; 
however, the veteran has not claimed that any drug or alcohol 
abuse is related to such claimed disability.  

In short, the provisions discussed above clearly preclude the 
granting of benefits for disabilities which result from the 
veteran's abuse of drugs and alcohol, regardless of whether 
such abuse originated in service.  Where a claim is for a 
benefit not provided by law, it is properly denied.  See 
Sabonis, 6 Vet. App. at 430.  As the veteran's claim of 
service connection for drug and alcohol dependence was filed 
in August 2003, long after the effective date of OBRA 1990, 
it lacks legal merit and is precluded by law.  Consequently, 
the benefits requested cannot be granted.


ORDER

Entitlement to service connection for drug and alcohol 
dependence is not warranted.  To this extent, the appeal is 
denied.


REMAND

Service medical records reflect that in June 1980, the 
veteran was in a motorcycle accident.  He sustained a skull 
fracture and concussion and was hospitalized for three days.  
The veteran claims residuals from such injury, to include 
headaches, dizziness, and loss of memory.  In light of the 
documented in-service injuries, the Board finds that the 
veteran should be afforded a VA examination to assess the 
nature and etiology of any current residuals of head injury.  
See 38 C.F.R. § 3.159.  

In light of this issue being remanded for additional 
development, the RO is instructed to provide proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if the service connection claim is granted, and that 
an effective date for the award of benefits will be assigned 
if an increase is awarded, and also include an explanation as 
to the type of evidence that is needed to establish both a 
disability rating and an effective date.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The veteran should be scheduled for 
appropriate VA examination to determine 
the nature and etiology of any residuals 
of head injury.  A pertinent medical 
history should be obtained.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner.  Any medically indicated 
special tests (such as x-rays if deemed 
medically advisable) should be 
accomplished, and all special test and 
clinical findings should be clearly 
reported.  After reviewing the claims 
file and examining the veteran, the 
examiner should opine as to whether it is 
at least as likely as not (a 50% or 
higher degree of probability) that any 
current residuals of head injury found on 
examination, to include claimed 
headaches, dizziness, memory loss, are 
causally related to the motorcycle 
accident incurred in service.  All 
opinions and conclusions expressed must 
be supported by a complete rationale in a 
report.  If an opinion cannot be 
expressed without resort to speculation, 
the examiner should so indicate.

3.  After completion of the above, the 
RO should review the expanded record 
and readjudicate the issue on appeal.  
If the determination of this claim 
remains unfavorable to the veteran, the 
RO must issue a supplemental statement 
of the case and provide him an 
opportunity to respond before this case 
is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


